Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the preliminary amendment filed on 12/13/18.  As directed by the amendment, claim 21 has been amended, claims 1-11, 22-29 and 36 have been canceled, and no claims have been added. Thus, claims 12-21 and 20-25 are pending in the application.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
At present, no claims are interpreted under 35 USC 112(f).
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 12-21 and 30-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 12, the limitation “determining if there is a negative-pressure demand” (ln. 11) is unclear as to the means of “determining” whether or not there is a negative-pressure demand.  Is this function performed by some type of sensor within the first and second dressings, or is this function performed by visual inspection and 
	Regarding claims 13 and 18, the limitation “stopping” (claim 13, ln.8; claim 18, ln. 4) is unclear as to what is being “stopped.” For the purposes of examination, “stopping” will be interpreted as applying no negative pressure.
	Regarding claim 30, the limitation “determining a required flow rate” (ln. 12) is unclear as to the means of “determining” whether or not there is a required flow rate.  Is this function performed by some type of sensor within the first and second dressings, or is this function performed by visual inspection and determination by a caretaker?  For the purposes of examination, any type of determining that a flow rate is required (i.e. either by technology or by a caretaker) will be interpreted as meeting the limitation of “determining a required flow rate.” Additionally, the limitation “if the required flow rate is not greater than zero, stopping” (ln. 13) is unclear as to what is being “stopped” if the required flow rate is not greater than zero.  For the purposes of examination, “stopping” will be interpreted as applying no flow rate.
Regarding claims 31 and 32, the limitation “stopping” (claim 31, ln. 3; claim 32, ln. 7) is unclear as to what is being “stopped.” For the purposes of examination, “stopping” will be interpreted as applying no negative pressure.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 12-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al (2016/0256614) in view of Robinson et al (2019/0046699).
	Regarding claim 12, Hall discloses a method for providing negative pressure to two or more tissue sites (Fig. 1, system 100 depicts providing negative pressure two tissue sites 102), the method comprising: positioning a first dressing adjacent a first tissue site (Fig. 1, a first dressing 106 is positioned adjacent a first tissue site 102); positioning a second dressing adjacent a second tissue site (Fig. 1, a second dressing 
	It is importantly noted that the claims contain numerous contingent limitations.  The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04.  In the present claims, if it is determined that there is no negative-pressure demand, the method ends at the limitation of “stopping” (ln. 12) and the remaining steps are not required by the claims (i.e. determining if there is a low negative-pressure demand, operating each up independently if there is a low negative-pressure demand, operating each pump consecutively if there is a high negative pressure demand, etc).

	However, Robinson discloses a system for treating a tissue site with negative pressure (Fig. 1, system 100) having a negative pressure source (Fig. 1, first and second therapy units 101 and 102 form a negative pressure source) comprising a first pump (Fig. 1, negative pressure pump 131), a second pump (Fig. 1, negative pressure pump 132), and a controller communicatively coupled to the first pump and the second pump for operation of the first pump and the second pump (Fig. 1, controllers 137 and 138 work in conjunction with one another to form a larger controller for operating the first and second pumps; see [0045]-[0046], which discloses the controllers 137 and 138 synchronizing with one another to implement an algorithm for controlling the negative pressure pumps 131 and 132).  The system additionally has canisters 115 and 116 for collecting exudates and other fluids from the tissue site (Fig. 1; [0028]). Finally, Robinson teaches that it is advantageous to provide redundancy to the negative pressure source to allow a caregiver to empty one fluid collecting canister while still applying negative pressure ([0056]).  Redundancy would also allow negative pressure to continue to be applied in the case of failure or blockage of one of the pumps.
	Therefore, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to replace the reduced pressure source of Hall with the negative pressure source having two pumps and two fluid collection canisters as taught by Robinson in order to provide canisters for collecting fluid from the 
	Regarding claim 13, the modified method of Hall has providing negative pressure to the first tissue site and the second tissue site (Hall, Fig. 1, depicts providing negative pressure to the first tissue site and the second tissue site.  The modified device would use the redundant negative pressure system of Robinson as its negative pressure source); determining if a fluid path from the negative-pressure source to the first tissue site or the second tissue site is blocked (Robinson, [0068], discloses determining of there is a blockage in one of the therapy units (e.g. a canister has filled with fluids)); if the fluid path from the negative-pressure source to the first tissue site or the second tissue site is not blocked, determining if negative-pressure therapy is concluded; if negative-pressure therapy is concluded, stopping; if negative-pressure therapy is not concluded, providing negative pressure to the first tissue site and the second tissue site (Robinson, [0068], if wound pressure is nominal (i.e. no blockage detected), then the negative-pressure therapy proceeds as planned and would conclude as planned); if the fluid path from the negative-pressure source to the first tissue site or the second tissue site is blocked, providing negative pressure to the second tissue site or the first tissue site, respectively (Robinson, [0068], discloses that if a blockage is detected, the inactive therapy unit (pump) would be switched on to provide the negative pressure to the target tissue(s)).
	Regarding claim 14, the modified method of Hall has fluidly coupling a first canister to a first outlet of the negative-pressure source and the first tissue site (Robinson, Fig. 1, canister 115 is connected to the outlet of negative pressure pump 
	Regarding claim 15, the modified method of Hall has fluidly coupling the first canister to the second tissue site (Robinson, canister 115 would be fluid connected to the first tissue site 102 in the modified method); and fluidly coupling the second canister to the first tissue site (Robinson, canister 116 would be fluid connected to the first tissue site 102 in the modified method).
	Regarding claim 16, the modified method of Hall is a method that detects if the fluid path from the negative-pressure source to the first tissue site or the second tissue site is not blocked (Robinson, [0068], if the first therapy unit is not blocked, then treatment proceeds as normal).  It is noted that the remaining limitations in claim 16 are contingent limitations, whereby in a scenario that the fluid path is not blocked, the remaining claim limitations are not required. See MPEP 2111.04.
	Regarding claim 17, the modified method of Hall is a method that detects if the fluid path from the negative-pressure source to the first tissue site or the second tissue site is not blocked (Robinson, [0068], if the first therapy unit is not blocked, then treatment proceeds as normal).  It is noted that the remaining limitations in claim 17 are contingent limitations, whereby in a scenario that the fluid path is not blocked, the remaining claim limitations are not required. See MPEP 2111.04.
	Regarding claim 21, the modified method of Hall has positioning a first dressing adjacent a first tissue site and positioning a second dressing adjacent a second tissue .
8.	Claims 18-20 and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Robinson, as applied to claim 12 above, and further in view of Greener (2011/0275964).
	Regarding claim 18, the modified method of Hall has determining a required flow rate; and if the required flow rate is not greater than zero, stopping (Fig. 1, system 100 would only be used and operated by a caretaker who “determines” that there is a required flow rate at the wound site.  If the caretaker determines that there is no required flow rate, no negative pressure would be applied to the dressings. [0027] discloses a manual power switch 142 that would be turned “off” if it is determined that there is no negative pressure demand.  [0034] also discloses activation of the reduced-pressure source 124, which would only occur if needed).
	The modified device of Hall does not disclose the first pump having a greater capacity than the second pump.
	However, Greener teaches a negative pressure device for applying negative pressure treatment at a wound site (Fig. 3), wherein the negative pressure source comprises multiple vacuum sources with different capacities (Fig. 3, negative pressure 1, 382, and 383  have different capacity values; see [0039]).  The differences is capacities allows better tailoring of the negative pressure values at the wound site to improve the effectiveness of the therapy and the comfort of the user ([0039]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the two pumps of the modified device of Hall to be of different capacities as taught by Greener to easily allow different negative pressure levels to improve the effectiveness of the therapy and the comfort of the user during treatment.
Regarding claims 19-20, the modified method of Hall has the modified method of Hall has determining a required flow rate; and if the required flow rate is not greater than zero, stopping (Fig. 1, system 100 would only be used and operated by a caretaker who “determines” that there is a required flow rate at the wound site.  If the caretaker determines that there is no required flow rate, no negative pressure would be applied to the dressings. [0027] discloses a manual power switch 142 that would be turned “off” if it is determined that there is no negative pressure demand.  [0034] also discloses activation of the reduced-pressure source 124, which would only occur if needed). It is noted that the remaining limitations in claims 19 and 20 are contingent limitations, whereby in a scenario that the fluid path is not blocked, the remaining claim limitations are not required. See MPEP 2111.04.
Regarding claim 30, Hall discloses a method for providing negative pressure to two or more tissue sites (Fig. 1, system 100 depicts providing negative pressure two tissue sites 102), the method comprising: positioning a first dressing adjacent a first 
	It is importantly noted that the claims contain numerous contingent limitations.  The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04.  In the present claims, if it is determined that there is no negative-pressure demand, the method ends at the limitation of “stopping” (ln. 12) and the remaining steps are not required by the claims (i.e. determining if there is a low negative-pressure demand, operating each up independently if there is a low negative-
	Hall does not disclose the negative-pressure source having a first pump, a second pump, and a controller communicatively coupled to the first pump and the second pump for operation of the first pump and the second pump, wherein the first pump has a greater capacity than the second pump.
	However, Robinson discloses a system for treating a tissue site with negative pressure (Fig. 1, system 100) having a negative pressure source (Fig. 1, first and second therapy units 101 and 102 form a negative pressure source) comprising a first pump (Fig. 1, negative pressure pump 131), a second pump (Fig. 1, negative pressure pump 132), and a controller communicatively coupled to the first pump and the second pump for operation of the first pump and the second pump (Fig. 1, controllers 137 and 138 work in conjunction with one another to form a larger controller for operating the first and second pumps; see [0045]-[0046], which discloses the controllers 137 and 138 synchronizing with one another to implement an algorithm for controlling the negative pressure pumps 131 and 132).  The system additionally has canisters 115 and 116 for collecting exudates and other fluids from the tissue site (Fig. 1; [0028]). Finally, Robinson teaches that it is advantageous to provide redundancy to the negative pressure source to allow a caregiver to empty one fluid collecting canister while still applying negative pressure ([0056]).  Redundancy would also allow negative pressure to continue to be applied in the case of failure or blockage of one of the pumps.
	Therefore, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to replace the reduced pressure source 
The modified device of Hall does not disclose the first pump having a greater capacity than the second pump.
	However, Greener teaches a negative pressure device for applying negative pressure treatment at a wound site (Fig. 3), wherein the negative pressure source comprises multiple vacuum sources with different capacities (Fig. 3, negative pressure reservoirs 381, 382, and 383  have different capacity values; see [0039]).  The differences is capacities allows better tailoring of the negative pressure values at the wound site to improve the effectiveness of the therapy and the comfort of the user ([0039]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the two pumps of the modified device of Hall to be of different capacities as taught by Greener to easily allow different negative pressure levels to improve the effectiveness of the therapy and the comfort of the user during treatment.

	
 


	Regarding claim 32, the modified method of Hall has the modified method of Hall has providing negative pressure to the first tissue site and the second tissue site (Hall, Fig. 1, depicts providing negative pressure to the first tissue site and the second tissue site.  The modified device would use the redundant negative pressure system of Robinson as its negative pressure source); determining if a fluid path from the negative-pressure source to the first tissue site or the second tissue site is blocked (Robinson, [0068], discloses determining of there is a blockage in one of the therapy units (e.g. a canister has filled with fluids)); if the fluid path from the negative-pressure source to the first tissue site or the second tissue site is not blocked, determining if negative-pressure therapy is concluded; if negative-pressure therapy is concluded, stopping; if negative-pressure therapy is not concluded, providing negative pressure to the first tissue site and the second tissue site (Robinson, [0068], if wound pressure is nominal (i.e. no 
Regarding claim 33, the modified method of Hall has fluidly coupling a first canister to a first outlet of the negative-pressure source and the first tissue site (Robinson, Fig. 1, canister 115 is connected to the outlet of negative pressure pump 131 and the first tissue site 102 of Hall in the modified method); and fluidly coupling a second canister to a second outlet of the negative-pressure source and the second tissue site (Robinson, Fig. 1, canister 116 is connected to the outlet of negative pressure pump 132 and the first tissue site 102 of Hall in the modified method).
	Regarding claim 34, the modified method of Hall has fluidly coupling the first canister to the second tissue site (Robinson, canister 115 would be fluid connected to the first tissue site 102 in the modified method); and fluidly coupling the second canister to the first tissue site (Robinson, canister 116 would be fluid connected to the first tissue site 102 in the modified method).
Regarding claim 35, the modified method of Hall has wherein if the fluid path from the negative-pressure source to the first tissue site or the second tissue site is blocked, operating the negative pressure source further comprises providing negative pressure to the first tissue site and the second tissue site through the second canister or the first canister, respectively (Robinson, [0068], discloses that if a blockage is detected, .
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Luckemeyer et al (2018/0185629), Locke et al (2013/0144227), and Kelch et al (2015/0073363) all disclose wound dressings configured to apply negative pressure to tissue sites.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785